OPINION
PER CURIAM.
The failure to denote the incident report as either disciplinary or informational did not violate appellant’s due process rights as he had adequate notice of the disciplinary hearing. Similarly, the failure to call Mr. Easter to testify as to why the incident report was not so denoted was not a due process violation because Easter’s testimony on this point was irrelevant to any substantive issue. The failure of the appellees to record the deliberations of the prisoner disciplinary committee is not a violation of due process.
The other points raised by Hertz are unreviewable as they do not allege an abridgement of fundamental constitutional rights. Department of Corrections v. Kraus, 759 P.2d 539, 540 (Alaska 1988).
For the foregoing reasons the judgment is affirmed.